DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (US 6,246,112 B1).
Regarding Claim 1, Ball discloses a printed circuit board (Fig 2,4) comprising: a first wiring layer (20) comprising at least one first signal line (24) and at least one first dummy line (22; Column 3, lines 20-49; “ground (Vss) traces 22”; see Applicant’s disclosure, page 16, [0059]; structure as shown by Ball are not transmitting signals but are dummy traces); and a second wiring layer (18) arranged on the first wiring layer (20) and comprising at least one second signal line (24) and at least one second dummy line (22), wherein when the printed circuit board is viewed from above (as seen in Fig 2 and as the items at 22,24 are ground traces and signal traces, Column 3, lines 20-49, the claim limitation is being met), the at least one first signal line (24) is arranged to overlap, at least in part, the at least one second dummy line (22), and the at least one second signal line (24) is arranged to overlap, at least in part, the at least one first dummy line (22).

Regarding Claim 2, Ball further discloses the printed circuit board (Fig 2,4), wherein the printed circuit board is configured to transmit a signal (Column 3, lines 50-61; “signal traces 24 may be used to route a plurality of signals”) using the at least one first signal line (24) and the at least one second signal line (24).

Regarding Claim 5, Ball further discloses the printed circuit board (Fig 2,4), further comprising: a third wiring layer (12) comprising a first ground plane (12; Column 2, lines 56-66); and a fourth wiring layer (14) comprising a second ground plane (14; Column 2, lines 56-66; “two outer ground layers”), wherein the first wiring layer (20) and 

Regarding Claim 6, Ball further discloses the printed circuit board (Fig 2,4),  wherein at least a portion of the first ground plane (12) is arranged to face at least a portion of the second ground plane (14) with the first wiring layer (20) and the second wiring layer (18) interposed therebetween, and wherein the at least one first signal line (22), the at least one first dummy lines (24), the at least one second signal lines (22), and the least one second dummy lines (24) are arranged between the first ground plane (12) and the second ground plane (14).

Regarding Claim 7, Ball further discloses the printed circuit board (Fig 2,4), further comprising at least one fifth wiring layer (16) arranged on the first wiring layer (20) or the second wiring layer (18), wherein the fifth wiring layer (16) comprises: third dummy lines (22) arranged to face one of the at least one first signal lines (24) or one of the at least one second signal lines (24), respectively; and third signal lines (24) arranged to face one of the at least one first dummy lines (22) or one of the at least one second dummy lines (22), respectively.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6,246,112 B1) as applied to claim 2 above and further in view of Baran (US 5,357,050).

Regarding Claim 3, Ball discloses the limitations of the preceding claim.
Ball does not disclose wherein the printed circuit board is configured to transmit a differential signal using at least one of the at least one first signal line and the at least one second signal line.
Baran teaches of a printed circuit board (Fig 3) wherein the printed circuit board is configured to transmit a differential signal (Column 2, lines 6-50) using at least one of at least one first signal line (70) and at least one second signal line (74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ball, wherein the printed circuit board is configured to transmit a differential signal using at least one of the at least one first signal line and the at least one second signal line as taught by Baran, in order to cancel electromagnetic fields, suppress radiation, prevent undesired signal reflections, reduce RFI and suppress electrical noise (Baran, Column1 , lines 7-12,53-Column 2, line 50, Column 3, lines 1-34).

Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6,246,112 B1) as applied to claims 1 and 2 above and further in view of Baba (US 2019/0088388 A1).

Regarding Claim 4, Ball discloses the limitations of the preceding claim.
Ball does not disclose wherein the at least one first dummy line comprises a plurality of first dummy lines and the at least one first signal line comprises a plurality of first signal lines, wherein the plurality of first dummy lines are alternately arranged with the plurality of first signal lines, wherein the at least one second dummy line comprises a plurality of second dummy lines and the at least one second signal line comprises a plurality of second signal lines, wherein the plurality of second dummy lines are alternately arranged with the plurality of second signal lines, and wherein the plurality of first dummy lines or the plurality of second dummy lines are configured to block, at least in part, electromagnetic waves generated from the plurality of first signal lines or the plurality of second signal lines.
Baba teaches of a printed circuit board (Fig 16), wherein at least one first dummy line (394,397) comprises a plurality of first dummy lines (394,397) and at least one first signal line (40J,40K) comprises a plurality of first signal lines (40J,40K), wherein the plurality of first dummy lines are alternately arranged with the plurality of first signal lines, wherein at least one second dummy line (393,392,3962) comprises a plurality of second dummy lines (393,392,3962) and at least one second signal line (40D,40G) comprises a plurality of second signal lines (40D,40G), wherein the plurality of second dummy lines are alternately arranged with the plurality of second signal lines, and wherein the plurality of first dummy lines (394,397) or the plurality of second dummy lines (393,392,3962) are configured to block ([0026,0028,0240,0256,0258]; structure shown could perform this function), at least in part, electromagnetic waves ([0026,0028,0240,0256,0258]; structure shown could perform this function) generated from the plurality of first signal lines or the plurality of second signal lines.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ball, wherein the at least one first dummy line comprises a plurality of first dummy lines and the at least one first signal line comprises a plurality of first signal lines, wherein the plurality of first dummy lines are alternately arranged with the plurality of first signal lines, wherein the at least one second dummy line comprises a plurality of second dummy lines and the at least one second signal line comprises a plurality of second signal lines, wherein the plurality of second dummy lines are alternately arranged with the plurality of second signal lines, and wherein the plurality of first dummy lines or the plurality of second dummy lines are configured to block, at least in part, electromagnetic waves generated from the plurality of first signal lines or the plurality of second signal lines as taught by 
Baba, in order to improve electromagnetic balance, provide effective shielding, increase isolation, reduce irregularities, and prevent irregularities (Baba, [0026-0030,0240,0256,0258]) and furthermore since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, in order to improve electromagnetic balance, provide effective shielding, increase isolation, reduce irregularities, and prevent irregularities.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977)

Regarding Claim 9, Ball discloses the limitations of the preceding claim.
Ball does not explicitly callout the insulation layers, such that a first insulation layer arranged between the first wiring layer and the second wiring layer; a second insulation layer arranged on the first wiring layer; and a third insulation layer arranged on the second wiring layer.
However, Ball teaches (Column 2, line 56-Column 3, line 18: “Each layer 12, 14, 16 of the package comprises two portions, including an insulating portion and a conductive portion disposed on, or incorporated with, the insulating portion as discussed more fully below. In the present specification, a "substrate layer" refers to any of the layers of the multi-layer package, including both the insulating portion and the conductive portion incorporated therewith”.
Baba also teaches of a printed circuit board (Fig 2), comprising: a first insulation layer (13) arranged between a first wiring layer (41,32) and a second wiring layer (42,31); a second insulation layer (12) arranged on the first wiring layer; and a third insulation layer (14) arranged on the second wiring layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ball, further comprising: a first insulation layer arranged between the first wiring layer and the second wiring layer; a second insulation layer arranged on the first wiring layer; and a third insulation layer arranged on the second wiring layer as taught by Baba, to provide insulation between conductive elements, to provide flexibility, to provide strength, provide durability, and provide a multilayered substrate (Baba, [0006,0074-0078]) and to provide insulation portions, allow for standard PCB manufacturing, allow for think film processing and allow for a sequential process (Ball, Column 2, line 56-Column 3, line 18).

Regarding Claim 11, Ball discloses the limitations of the preceding claim.
Ball does not disclose wherein at least some of the first dummy lines and the second dummy lines are connected to a ground plane of the printed circuit board.
Baba teaches of a printed circuit board (Fig 1-2; [0073-0095]), wherein a first dummy line (31) and a second dummy line (32) are connected to a ground plane (34,33) of the printed circuit board
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ball, wherein at least some of the first dummy lines and the second dummy lines are connected to a ground plane of the printed circuit board as taught by Baba, in order to increase isolation between signal lines, improve electromagnetic balance, provide effective shielding, to provide insulation between conductive elements, to provide flexibility, to provide strength, provide durability, and provide a multilayered substrate (Baba, [0006,0013,0025-0036,0074-0095]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6,246,112 B1) as applied to claim 1 above and further in view of Adachi (US 6,737,589 B2).

Regarding Claim 8, Ball discloses the limitations of the preceding claim.
Ball does not disclose wherein line widths of the first dummy line and the second dummy line are greater than line widths of the first signal line and the second signal line.
Adachi teaches of a printed circuit board (Fig 6; Column 5, lines 28-32; “embodiment of the flexible printed wiring board having the asymmetrical structure according to the invention, in which conductive strips serving as ground lines have a wider line width”; Column 8, line 54-Column 9, line 10; “It should be noted that the second conductive pattern 23 including the conductive strips 23-1, 23-2--having a larger line width may be used as ground lines and the first conductive pattern 22 including the conductive strips 22-1, 22-2--having a smaller line width may be used as signal lines….In any case, a fluctuation in the impedance can be suppressed and the precise impedance matching can be realized”) wherein line widths of a first dummy line (23-1; see Applicant’s disclosure, page 16, [0059]; structure as shown by Adachi are not transmitting signals but are dummy traces) and a second dummy line (23-2) are greater than line widths of a first signal line (22-1) and a second signal line (22-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ball, wherein line widths of the first dummy line and the second dummy line are greater than line widths of the first signal line and the second signal line as taught by Adachi, in order to prevent decreases in a signal to be transmitted, in order to suppress a fluctuation in the impedance and realize precise impedance matching (Adachi, Column 3, lines 5-34, Column 8, line 54-Column 9, line 10).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6,246,112 B1) in view of Baba (US 2019/0088388 A1) as applied to claim 9 above and further in view of Xiong (US 9,433,081 B1).

Regarding Claim 10, Ball in view of Baba teaches the limitations of the preceding claim.
Ball does not disclose wherein the first insulation layer is formed to be thicker than the second insulation layer and the third insulation layer.
Xiong teaches of a printed circuit board, wherein a first insulation layer portion (H) is formed to be thicker than a second insulation layer portion (D) and a third insulation layer portion (D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Ball and Baba, wherein the first insulation layer is formed to be thicker than the second insulation layer and the third insulation layer as taught by Xiong, in order to provide more practical applications, ease PCB manufacturing tolerances, determine crosstalk levels between signal lines, achieve routing space saving and routing density (Xiong, Column 1, lines 10-35, Column 3, lines 20-67, Column 4, lines 45-60, Column 5, lines 35-50, Column 6, lines 45-68).

Claim 12, 13, 15 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6,246,112 B1) in view of Baba (US 2019/0088388 A1).

Regarding Claim 12, Ball discloses an electronic device (Fig 2,4,6; Column 5, lines 24-54; “package 66 in the manner described in conjunction with Fig. 4”) comprising: a printed circuit board (41); a processor (62; Column 4, line 62-Column 6, line 55); and at least one electronic component (64) electrically connected (Column 5, lines 24-54; “interconnects a processor and external cache”, “interconnected by a backside bus 68 for routing signals therebetween”) to the processor (62) through the printed circuit board, wherein the printed circuit board comprises: a first wiring layer (20) comprising a first signal line (24) and a first dummy line (22; Column 3, lines 20-49; “ground (Vss) traces 22”; see Applicant’s disclosure, page 16, [0059]; structure as shown by Ball are not transmitting signals but are dummy traces); and a second wiring layer (18) comprising a second signal line (24) and a second dummy line (22), wherein the first signal line (24) is arranged to face the second dummy line (22), and the second signal line (24) is arranged to face the first dummy line (22), and wherein the processor (62) is configured to transmit or receive an electrical signal (Column 5, lines 1-52) to or from the electronic component (64) through signal lines (24; “package is used to implement a backside bus that interconnects a processor and an external cache”, “backside bus 68 for routing signals…backside bus 68 comprises a plurality of signal traces”) selected from the first signal lines and the second signal lines.
Ball does not explicitly disclose a plurality of first signal lines and a plurality of first dummy lines and a plurality of second signal lines and a plurality of second dummy lines, wherein each of the first signal lines is arranged to face one of the second dummy lines, and each of the second signal lines is arranged to face one of the first dummy lines.
Baba teaches of a printed circuit board (Fig 16), wherein at least one first dummy line (394,397) comprises a plurality of first dummy lines (394,397) and at least one first signal line (40J,40K) comprises a plurality of first signal lines (40J,40K), wherein the plurality of first dummy lines are alternately arranged with the plurality of first signal lines, wherein at least one second dummy line (393,392,3962) comprises a plurality of second dummy lines (393,392,3962) and at least one second signal line (40D,40G) comprises a plurality of second signal lines (40D,40G), wherein the plurality of second dummy lines are alternately arranged with the plurality of second signal lines, and wherein the plurality of first dummy lines (394,397) or the plurality of second dummy lines (393,392,3962) such that each of the first signal lines (40J,40K) is arranged to face one of the second dummy lines (392,3962), and each of the second signal lines (40D,40G) is arranged to face one of the first dummy lines (394,397).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ball, a plurality of first signal lines and a plurality of first dummy lines and a plurality of second signal lines and a plurality of second dummy lines, wherein each of the first signal lines is arranged to face one of the second dummy lines, and each of the second signal lines is arranged to face one of the first dummy lines as taught by Baba, in order to improve electromagnetic balance, provide effective shielding, increase isolation, reduce irregularities, and prevent irregularities (Baba, [0026-0030,0240,0256,0258]) and furthermore since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, in order to improve electromagnetic balance, provide effective shielding, increase isolation, reduce irregularities, and prevent irregularities.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977)

Regarding Claim 13, Ball in view of Baba teaches the limitations of the preceding claim and Ball further discloses the electronic device (Fig 2,4,6) of claim 12, wherein the selected signal lines (24) comprise at least one of the first signal lines (24) and at least one of the second signal lines (24), which are arranged adjacent (interpreted to mean nearby or close to one another; note that the claim language has not established physical clarity as to the meaning of “adjacent”) to each other.

Regarding Claim 15, Ball in view of Baba teaches the limitations of the preceding claim and Baba further teaches the electronic device (Fig 16) of claim 12, wherein the printed circuit board further comprises: a third wiring layer (34) comprising a first ground plane (34; [0031,0077,0082,0228]); and a fourth wiring layer (33) comprising a second ground plane (33; [0031,0077,0082,0228]), wherein at least a portion of the first ground plane (34) is arranged to face at least a portion of the second ground plane (33), and wherein the first signal lines (40J,40K), the first dummy lines (394,397), the second signal lines (40D,40G), and the second dummy lines (393,392,3962) are arranged between the first ground plane (34) and the second ground plane (33).

Regarding Claim 16, Ball in view of Baba teaches the limitations of the preceding claim and Baba further teaches the electronic device (Fig 16) of claim 15, wherein the first wiring layer (40J,40K, 394,397) and the second wiring layer (40D,40G, 393,392,3962) are arranged between the first ground plane (34) and the second ground plane (33).

Regarding Claim 17, Ball in view of Baba teaches the limitations of the preceding claim and Baba further teaches the electronic device (Fig 16) of claim 12, wherein the printed circuit board further comprises at least one fifth wiring layer (40C,31,40B,395,40F) arranged on the first wiring layer (40J,40K, 394,397) or the second wiring layer (40D,40G, 393,392,3962), and wherein the fifth wiring layer (40C,31,40B,395,40F) comprises: third dummy lines (31,395) arranged to face one of the first signal lines (40J,40K) or one of the second signal lines (40D,40G), respectively; and third signal lines (40C,40B,40F) arranged to face one of the first dummy lines (394,397) or one of the second dummy lines (393,392,3962), respectively.
Regarding Claim 20, Ball in view of Baba teaches the limitations of the preceding claim.
Ball does not disclose the electronic device of claim 12, wherein the printed circuit board comprises a flexible printed circuit board.
Baba teaches of an electronic device of claim 12, wherein a printed circuit board (Fig 16) comprises a flexible printed circuit board ([0017,0076,0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Ball in view of Baba, wherein the printed circuit board comprises a flexible printed circuit board as taught by Baba, in order to provide mechanical strength, durability against an external force and the like, improve is ability for durability, reduce or prevent interlayer separation during deformation, and provide greater advantageous effects (Baba, [0017,0076,0092]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6,246,112 B1) in view of Baba (US 2019/0088388 A1) as applied to claim 12 above and further in view of Baran (US 5,357,050).

Regarding Claim 3, Ball in view of Baba teaches the limitations of the preceding claim.
Ball does not disclose wherein the processor is configured to transmit or receive a differential signal through two of the selected signal lines.
Baran teaches of a printed circuit board (Fig 3) wherein the printed circuit board is configured to transmit a differential signal (Column 2, lines 6-50) using at least one of at least one first signal line (70) and at least one second signal line (74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Ball in view of Baba, wherein the board is configured to transmit or receive a differential signal through selected signal lines as taught by Baran, in order to cancel electromagnetic fields, suppress radiation, prevent undesired signal reflections, reduce RFI and suppress electrical noise (Baran, Column1 , lines 7-12,53-Column 2, line 50, Column 3, lines 1-34), such that the processor is configured to transmit or receive a differential signal through two of the selected signal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896